DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 9 and 10, Han et al. (US Pub. 20120021600) teaches (in figures 1-5) a chip on film for a display device, the chip on film comprising: a base substrate (320); a lead wire (340) disposed on the base substrate; and a driving chip (310) connected to the lead wire, wherein the lead wire includes: a first lead part (341) having a first thickness (Da); and a second lead part (342) disposed between the first lead part and the driving chip and having a second thickness (Db) greater than the first thickness, the second lead part being connected to the driving chip, and wherein the first lead part and the second lead part comprise a same material (formed from 340a see paragraph 39) wherein the first lead part (42) extends along a first direction (y direction) from the second lead part (see figure 4), the lead wire comprises a plurality of lead wires, wherein one surface of the base substrate includes a first base surface (portion of 320 directly under 341) disposed to overlap the first lead part (341), and a second base surface (portion of 320 not overlapping 341 in region A) between the adjacent first lead parts, the second base surface includes a first sub-base surface (one third of the surface between adjacent first lead parts 341 and equidistant to each of the adjacent first lead parts) spaced apart from the first base surface, and a second sub-base surface (each of the remaining thirds of the surface between adjacent first lead parts 341 which are formed directly adjacent to the first lead parts) located between the first sub-base surface and the first base surface.
Chen et al. (USP 10283424) teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
Bingham et al. (US Pub. 20060290463) teaches (in figures 1-2b) that carbonized residue (46) is produced when forming a groove (44) in metal (24) and insulating material (12) using a laser. 
Nakai et al. (US Pub. 20110300307) teaches (in figures 5, 6, and 7) roughing of a surface (F1) of a connection pad (63) occurs due to laser etching (see paragraph 78). 
However the prior art taken alone or in combination fails to teach or fairly suggest a chip on film wherein “a roughness of the second sub-base surface is greater than each of a roughness of the first base surface and a roughness of the first sub-base surface” or “a thickness of the second sub-base part is smaller than each of a thickness of the first base part and a thickness of the first sub-base part” in combination with the other required elements of claims 9 and 10 and claims 1, 2, and 3 from which claims 9 and 10 depend. 
It is noted that if applicant were to add the limitations from claims 2, 3, and limitations from claims 9 or 10 claim 8 would need to be amended to prevent claim 8 from being indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (US Pub. 20110049514 and hereafter Sasaki).
As per claim 1, Sasaki teaches (in figures 3-6) a chip on film for a display device, the chip on film comprising: a base substrate (10); a lead wire (30) disposed on the base substrate; and a driving chip (20) connected to the lead wire, wherein the lead wire includes: a first lead part (42) having a first thickness (t2); and a second lead part (41 and the remainder of 30 aside from first lead part 42) disposed between the first lead part and the driving chip and having a second thickness (t1) greater than the first thickness, the second lead part being connected to the driving chip, and wherein the first lead part and the second lead part comprise a same material (see figures and paragraph 48).
As per claim 2, Sasaki teaches (in figures 3-6) that an end of the first lead part (42) is aligned with an end of the base substrate (see figure 4).
As per claim 3, Sasaki teaches (in figures 3-6) that the first lead part (42) extends along a first direction (y direction) from the second lead part (see figure 4), the lead wire comprises a plurality of lead wires, and the plurality of lead wires are arranged along a second direction (x direction) crossing the first direction (see figures 3 and 4).
As per claim 4, Sasaki teaches (in figures 3-6) that the second lead part (41 and the remainder of 30 aside from first lead part 42) includes a bent portion (slanted portion 30 as shown in figure 3), and the second lead part extends from a portion connected to the driving chip along the first direction (30 extends in the y direction near end 31 as shown in figure 3) and one direction (30 extends in a slanted direction as shown in figure 3) crossing the second direction (x direction), and then extends from the bent portion along the first direction (see figure 3).
As per claim 5, Sasaki teaches (in figures 3-6) that the first thickness has a value of about 80% or less of the second thickness (50% see paragraph 45).
As per claim 11, Sasaki teaches (in figures 3-6 and 10) the lead wire (30) contacts directly on the base substrate (10).
As per claim 12, Sasaki teaches (in figures 3-6 and 10) a display device comprising: a display base substrate (60); a first substrate (60 and 70) including a pad (70) disposed on the display base substrate; and a chip on film (1) connected to the pad, wherein the chip on film includes: a base substrate (10); a lead wire (30) disposed on the base substrate and connected to the pad; and a driving chip (20) connected to the lead wire, and wherein the lead wire includes: a first lead part (42) having a first thickness (t2); and a second lead part (41 and the remainder of 30 aside from first lead part 42) disposed between the first lead part and the driving chip and having a second thickness (t1) greater than the first thickness, the second lead part being connected to the driving chip (see figure 10 and paragraph 58), and wherein the first lead part and the second lead part comprise a same material (see figures and paragraph 48).
As per claim 13, Sasaki teaches (in figures 3-6 and 10) that an end of the first lead part (42) is aligned with an end of the base substrate (see figure 4).
As per claim 14, Sasaki teaches (in figures 3-6 and 10) that the first lead part (42) and a portion of the second lead part (41) are connected to the pad (see figure 10).
As per claim 15, Sasaki teaches (in figures 3-6 and 10) an anisotropic conductive film (80) disposed between the lead wire (30) and the pad (70), wherein the lead wire is electrically connected to the pad through the anisotropic conductive film.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US Pub. 20120021600 and hereafter Han).
As per claim 1, Han teaches (in figures 1-5) a chip on film for a display device, the chip on film comprising: a base substrate (320); a lead wire (340) disposed on the base substrate; and a driving chip (310) connected to the lead wire, wherein the lead wire includes: a first lead part (341) having a first thickness (Da); and a second lead part (342) disposed between the first lead part and the driving chip and having a second thickness (Db) greater than the first thickness, the second lead part being connected to the driving chip, and wherein the first lead part and the second lead part comprise a same material (formed from 340a see paragraph 39).
As per claim 3, Han teaches (in figures 1-5) that an end of the first lead part (341) is aligned with an end of the base substrate (see figures 3 and 5) that the first lead part (341) extends along a first direction (vertical direction in figure 5) from the second lead part (see figures 3 and 5), the lead wire comprises a plurality of lead wires, and the plurality of lead wires are arranged along a second direction (horizontal direction in figure 5) crossing the first direction (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. 20120021600 and hereafter Han) as applied to claims 1 and 3 respectively above and in further view of Chen et al. (USP 10283424 and hereafter Chen) and Bingham et al. (US Pub. 20060290463 and hereafter Bingham).
	As per claim 6, Han does not teach that a surface of the first lead part comprises a carbonized surface.
However, Han teaches (in figures 1-5) that the first lead part (341) is formed by etching lead wire lines (340a) (see paragraph 43) in order to form a scribe line where the substrate will then be cut (see paragraph 44).
Chen teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
Additionally, Bingham teaches (in figures 1-2b) that carbonized residue (46) is produced when forming a groove (44) in metal (24) and insulating material (12) using a laser. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the scribe line in Han by laser etching as suggested by Chen and thereby carbonize the upper surface of the first lead part as taught by Bingham. 
The motivation to use a laser to form the scribe line would have been to increase the speed of forming the scribe line. 
As per claim 8,  Han teaches (in figures 1-5) that one surface of the base substrate includes a first base surface (portion of 320 directly under 341) disposed to overlap the first lead part (341), and a second base surface (portion of 320 not overlapping 341 in region A) between the adjacent first lead parts, the second base surface includes a first sub-base surface (one third of the surface between adjacent first lead parts 341 and equidistant to each of the adjacent first lead parts) spaced apart from the first base surface, and a second sub-base surface (each of the remaining thirds of the surface between adjacent first lead parts 341 which are formed directly adjacent to the first lead parts) located between the first sub-base surface and the first base surface. 
Han does not specifically teach that the second sub-base surface comprises a carbonized surface.
However, Han teaches (in figures 1-5) that the first lead part (341) is formed by etching lead wire lines (340a) (see paragraph 43) in order to form a scribe line where the substrate will then be cut (see paragraph 44).
Chen teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
Additionally, Bingham teaches (in figures 1-2b) that carbonized residue (46) is produced when forming a groove (44) in metal (24) and insulating material (12) using a laser. 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the scribe line in Han by laser etching as suggested by Chen and thereby carbonize the upper surface of the second base surface of the substrate as taught by Bingham. 
The motivation to use a laser to form the scribe line would have been to increase the speed of forming the scribe line. 
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. 20120021600 and hereafter Han) as applied to claim 1 above and in further view of Nakai et al. (US Pub. 20110300307 and hereafter Nakai). 
As per claim 7, Han does not teach that a surface of the first lead part comprises surface irregularities, and a roughness of the surface of the first lead part is greater than a roughness of the surface of the second lead part.
However, Nakai teaches (in figures 5 and 6) roughing a surface (F1) of a connection pad (63) in order to enhance bonding strength (paragraph 78). 
It would have been obvious to one of ordinary skill in the art at the time of filing to roughen the surface of the first lead part in order to enhance the bonding strength of the circuit when it is connected to a display. 
Claim(s) 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. 20120021600 and hereafter Han) in view of Chen et al. (USP 10283424 and hereafter Chen).
As per claim 16, Han teaches (in figures 1-5) a method of fabricating a chip on film for a display device, the method comprising the steps of: preparing a mother film in which a first portion (portion shown above the cutting line CL in figure 5) corresponding to an inside of a cutting line (CL) of a rectangular frame shape, and a second portion (portion shown below the cutting line in figure 5) corresponding to an outside of the cutting line are defined, the mother film including a driving chip (310) mounted on the first portion, and a lead wire (340) having an in-cutting line wire part (341, 342, and 345 formed above the cutting line CL as shown in figure 5) disposed in the first portion and connected to the driving chip, and an out-cutting line wire part (341, 342, and 345 formed below the cutting line CL as shown in figure 5) disposed in the second portion and connected to the in-cutting line wire part; processing a portion (region A corresponding to above the cutting line in figure 5 see paragraph 43) adjacent to the cutting line in the in-cutting line wire part; and cutting the second portion along the cutting line (paragraph 44).
	Han does not specifically teach that the processing is laser processing. 
However, Han teaches (in figures 1-5) that processing region A comprises etching lead wire lines (340a) (see paragraph 43) in order to form a scribe line where the substrate will then be cut (see paragraph 44).
Chen teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form the scribe line in Han by laser etching as suggested by Chen. 
The motivation to use a laser to form the scribe line would have been to increase the speed of forming the scribe line. 
As per claim 17, Han teaches (in figures 1-5) that in the step of preparing the mother film: the out-cutting line wire part (341, 342, and 345 formed below the cutting line CL as shown in figure 5) extends along a first direction (vertical direction in figure 5) from the in-cutting line wire part (341, 342, and 345 formed above the cutting line CL as shown in figure 5), the lead wire comprises a plurality of lead wires, and the plurality of lead wires are arranged along a second direction crossing the first direction (horizontal direction in figure 5).
As per claim 18, Han teaches (in figures 1-5) that in the step of preparing the mother film: the out-cutting line wire part (341, 342, and 345 formed below the cutting line CL as shown in figure 5) includes: a first out-cutting line wire part (341 and 342formed below the cutting line CL as shown in figure 5) having a first width; and a second out-cutting line wire part (345 formed below the cutting line CL as shown in figure 5) having a second width greater than the first width (see figure 5).
As per claim 19, Han in view of Chen teaches that after the step of laser processing the portion adjacent to the cutting line in the in-cutting line wire part, further comprises the step of forming a first lead part  (341 in Han) adjacent to the cutting line and having a first thickness (Da in Han), and a second lead part (342 in Han) disposed between the first lead part and the driving chip and having a second thickness (Db in Han) greater than the first thickness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Onoshiro et al. (US Pub. 20040069112 and hereafter Onoshiro) in view of Han et al. (US Pub. 20120021600 and hereafter Han) and Chen et al. (USP 10283424 and hereafter Chen).
As per claim 20, Onoshiro teaches (in figures 1-4) an apparatus for fabricating a chip on film for a display device, the apparatus comprising: a reel supply unit (11) configured to supply a mother film (1) in which a first portion (portion inside of broken line in figure 1 see paragraph 31) corresponding to an inside of a cutting line (broken line in figure 1 see paragraph 31) of a rectangular frame shape, and a second portion (portion outside of broken line in figure 1 see paragraph 31) corresponding to an outside of the cutting line are defined, the mother film including a driving chip (2a) mounted on the first portion, and a lead wire (2b) having an in-cutting line wire part disposed in the first portion (2b inside the broken line) and connected to the driving chip, and an out-cutting line wire part (2b outside the broken line) disposed in the second portion and connected to the in-cutting line wire part; and a cutting unit (22) configured to cut the second portion along the cutting line of the mother film.
Onoshiro does not teach a laser unit configured to laser-process a portion adjacent to the cutting line in the in-cutting line wire part of the mother film supplied from the reel supply unit. 
However, Han teaches (in figures 1-5) processing a portion (region A) adjacent to a cutting line in a in-cutting line wire part (340 above CL as shown in figure 5) of the mother comprising etching lead wire lines (340a) (see paragraph 43) in order to form a scribe line where the substrate will then be cut (see paragraph 44) in order to improve reliability of the circuit (see paragraph 47).
Chen teaches (in figures 1-5C) forming a scribe line (LS) using a laser (Col. 5 line 64-Col. 6 line 5). 
It would have been obvious to one of ordinary skill in the art at the time of filing to form a scribe line and to form the scribe line by laser etching as suggested by Han and Chen. 
The motivation to form the scribe line would have been to improve reliability of the circuit and the motivation to use a laser to form the scribe line would have been to increase the speed of forming the scribe line. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho (US Pub. 20140369009) is cited for teaching (in figures 1-3B) a chip on film for a display device, the chip on film comprising: a first lead part (514 and 512 located to the left of 514 as shown in figure 2C) having a first thickness (thickness of 514); and a second lead part (portion of 510a to the right of 514 as shown in figure 2C)  disposed between the first lead part and the driving chip and having a second thickness greater than the first thickness (see figure 2C). 
Jung (US Pub. 20200243474) is cited for teaching (in figures 1-5) a chip on film for a display device, the chip on film comprising: a first lead part (150) having a first thickness; and a second lead part (130 other than 150) disposed between the first lead part and a driving chip and having a second thickness greater than the first thickness wherein the first lead part is formed by laser etching. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871